EXHIBIT RADA ELECTRONIC INDUSTRIES LTD. FOR IMMEDIATE RELEASE RADA Electronic Industries Announces Second Quarter 2010 Results Revenues increase by 125%, totaling $6.8 million Netanya, Israel, August 19, 2010 – RADA Electronic Industries Ltd. (NASDAQ: RADA) today announced its financial results for the second quarter ended June 30, 2010. Second Quarter highlights include: · Revenues totaled $6.8 million an increase of 125% compared with second quarter 2009 · Operating expenses totaled $0.9 million, a decrease of 24% compared with second quarter 2009 · Net income of $70,000 or $0.01 per share Second Quarter 2010 Results Revenues totaled $6.8 million, increasing by 125% when compared with revenues of $3.0 million in the second quarter of 2009. Gross profit totaled $1.3 million, increasing by 117% when compared with $0.6 million in the second quarter of 2009. Operating Profit was $338,000 compared with Operating loss of $647,000 million in the second quarter of Financial expenses in the second quarter of 2010 totaled $262,000 compared with $295,000 in the same quarter of 2009. As a result, the Company reported a net income for the quarter of $70,000 or $0.01 per share. This is compared with a net loss of $951,000 or $0.11 per share, for the comparable quarter in 2009. First
